Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-00000) pertaining to the MAKO Surgical Corp. 2008 Omnibus Incentive Plan of our reports dated March 10, 2010, with respect to the financial statements of MAKO Surgical Corp. included in its Annual Report (Form 10-K) for the year ended December 31, 2009, and the effectiveness of internal control over financial reporting of MAKO Surgical Corp. filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Certified Public Accountants Fort Lauderdale, Florida March 10, 2010
